DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 04/27/2022 is acknowledged.
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (WO 2017/184751 A1).
Desai taught pharmaceutical compositions (e.g., LDN-57444, [claims 1-3]), methods and uses of UCHL1 inhibition/antagonism/reduction, for therapeutically treating cancer (e.g., ovarian, [page 18, line 22]) in vivo  (reads on the instant claim 1 limitation of administering a pharmaceutically effective amount of a therapeutic to a patient – see also page 17, line 29 discussing dosage from 0.01 µg to 100 g per kg of body weight (e.g., pharmaceutically effective amount); reads on the instant claim 3 limitation of a cancer associated with overexpression of ubiquitin carboxyl-terminal hydrolase 1 (see also page 11, line 9 discussing the abundant expression of UCHL1 in the ovary) [page 1, FIELD; page 9, lines 3-5; claims 1-3].
Methods of detecting the presence of gene mutations in a subject were taught, where the presence of a mutation in a UCHL1 gene was used to determine a treatment course of action (reads on the instant claim 4 limitation of detecting overexpression of ubiquitin carboxyl-terminal hydrolase 1, prior to administration of a therapeutic; reads on the instant claim 8 limitation of detecting gene mutations prior to administering a therapeutic) [claim 37; page 35, last two paragraphs].
Claims 1-5 and 8 are rendered prima facie obvious over the teachings of Desai, because it is prima facie obvious to combine prior art elements (LDN-57444) according to known methods, to yield predictable results (therapeutic treatment of ovarian cancer). In the instant case, all the claimed elements (e.g., therapeutics effective to: silence p53 gene and gain of function mutations, see the instant claims 1-2; diminish ubiquitin carboxyl-terminal hydrolase 1 expression, see the instant claims 3-4) were known in the prior art (e.g., Desai). One skilled in the art could have combined the elements as claimed, by known methods, with no change in their respective functions; and, the combination yielded nothing more than predictable results (e.g., treatment of ovarian cancer) to one of ordinary skill in the art. MPEP 2143.A.
Claim 1 recites “the therapeutic is effective to silence the p53 gene.”
Claim 2 recites “the therapeutic is effective to silence gain of function p53 mutations.”
The instant Specification disclosed [0068-72, 102-103] that the UCHL1 inhibitor LDN-57444 silences p53 and MLL2 genes, and gain of function p53 mutations.
It appears that the compositions of the instant claims (LDN-57444) and those of the prior art (LDN-57444) would reasonably be expected to have substantially the same physical and chemical properties (treatment of cancer; silence p53 gene; silence p53 gain of function mutations). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).
Desai reads on claims 1-5.
Claim 7 is rendered prima facie obvious because Desai taught administering additional therapeutic agents, including chemotherapeutic antineoplastics [entirety of pages 19-20 and specifically at page 19, line 5].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (WO 2017/184751 A1), in view of Botestaneanu et al (PLOS ONE, 2016, 1-19).
The 35 U.S.C. 103 rejection over Desai was previously discussed.
Although Desai generally taught treating ovarian cancer, Desai was not specific the high-grade serous type, as recited in claim 6.
Botesteanu taught [abstract] that high-grade serous ovarian cancer (HGSOC) represents the majority of ovarian cancers, and accounts for the largest proportion of deaths from the disease.
Since Desai generally taught treating ovarian cancer, it would have been prima facie obvious to one of ordinary skill in the art to include, within Desai, HGSOC. The ordinarily skilled artisan would have been so motivated, because HGSOC represents the majority of ovarian cancers, and accounts for the largest proportion of deaths from the disease, as taught by Botesteanu [Botesteanu at the abstract].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (WO 2017/184751 A1), in view of Pinckney et al (Applied Cancer Research, 2018, 38:13).
The 35 U.S.C. 103 rejection over Desai was previously discussed.
As discussed, Desai taught the UCHL1 inhibitor LDN-57444. LDN-5744 silences p53 and MLL2 genes, as discussed above. Additionally, Desai taught [page 20, lines 7 and 9] carboplatin and taxol (paclitaxel taught at page 29, line 2); platinum compounds [page 19, line 15] and etoposide [page 20, line 30].
Desai, though, did not specifically teach carboplatin, taxol, platinum compounds and etoposide as therapeutics specific to the MLL2 gene.
However, Pinckney taught [abstract and title] targeted therapies for gynecologic cancers, where mutations in the KMT2D (also known as MLL2) gene were identified in association with ovarian cancer. Carbo/taxol chemotherapeutics (e.g., carboplatin and paclitaxel) (see Tables 2 and 3), as well as platinum compounds and etoposide were discussed as targets of KMT2D (see Tables 3 and 4-5).
It would have been prima facie obvious to one of ordinary skill in the art that Desai’s carboplatin, taxol, platinum compounds and etoposide (e.g., therapeutics second to LDN-5744) targeted the MLL2 gene, as taught by Pinckney [Pinckney at the abstract, and at Tables 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612